DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 2, Sub-Species A (claims 1, 3-5,8-11, 13-15, 18-20) in the reply filed on 18 March 2022 is acknowledged.
Claims 2, 6-7, 12, and 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/Sub-Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2022.
The requirement is deemed proper and is therefore made FINAL.

Drawings 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "36" and "38" have both been used to designate the electric motor in Figs 1-4 and 10a-c.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "136" and "138" have both been used to designate the electric motor in Figs 5-9 and 11a-c.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “38”/“138” has been used to designate both the electric motor and the gear system (Figs 1-11c). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“means for driving the low pressure compressor” in Claims 11, 13, and 15 modified by structures such as “electric motor” (claim 11), “a gear system” (claim 13), “secondary power unit and/or a battery pack” (claim 15).
“means fore decoupling” in claim 18 modified by “a first clutch”
“means for starting” in claim 19 modified by “first clutch…a second clutch…[and] electric motor”
“means for operating” in claim 20 modified by “first clutch…second clutch…[and] electric motor”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 13, 15, and 18-20, the recitation(s) “means for” in combination with method step recitations such as “driving the low pressure compressor through a gear system”, “powering the electric motor via…”, “disengaging [a/the] first clutch”, etc. render the claims indefinite because it is unclear whether the “means” includes all the structures claimed within the method steps of the means, or whether Applicant intends the “means” to refer to method steps despite the claim being drawn to an apparatus. 
Dependent claim 14 is also rejected for depending on the above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan 20150377142.
Regarding claim 1, Sheridan teaches a turboprop/turboshaft gas turbine engine (Fig 1) comprising: 
a low pressure turbine (32) drivingly engaged to an output shaft (34A, 34B) for driving a rotatable load (38, 48A-B); 
a low pressure compressor (14) de-coupled from the low pressure turbine (Fig 1), the low pressure compressor and the low pressure turbine rotating independently from one another (Fig 1); 
a high pressure compressor (18) disposed downstream from the low pressure compressor (Fig 1) and in fluid communication therewith to receive pressurized air therefrom (Fig 1); 
a high pressure turbine (24) disposed downstream from the high pressure compressor and drivingly engaged thereto via a high pressure shaft (26), the high pressure turbine disposed upstream from the low pressure turbine and in fluid communication therewith (Fig 1); and 
an electric motor (12) receiving power from a power source (“source of electrical power (not shown)”; [0015]) and drivingly engaged to the low pressure compressor (Fig 1), the electric motor operable to drive the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine (Fig 1).
Regarding claim 11, Sheridan teaches a turboprop/turboshaft gas turbine engine (Fig 1) comprising: 
a low pressure assembly including a low pressure compressor (14) decoupled from a low pressure turbine (32), the low pressure compressor and the low pressure turbine rotating independently from one another (Fig 1); 
a high pressure spool (Fig 1) including a high pressure compressor (18) disposed downstream from the low pressure compressor (Fig 1) and in fluid communication therewith to receive pressurized air therefrom (Fig 1), and a high pressure turbine (24) disposed downstream from a combustor (28) and the high pressure compressor (Fig 1), the high pressure turbine drivingly engaged to the high pressure compressor via a high pressure shaft (26), the high pressure turbine disposed upstream from the low pressure turbine and in fluid communication therewith (Fig 1); 
an output shaft (34A-B) )drivingly engaged to the low pressure turbine (Fig 1) and operable to drivingly engage a rotatable load (38, 48A-B); and 
means (electric motor 12) for driving the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine (Fig 1), said means including an electric motor (12).
Regarding claim 8, Sheridan teaches all the limitations of the claimed invention as discussed above. Sheridan further teaches the gas turbine engine is a through flow gas turbine engine (Fig 1).

Claim(s) 11 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moniz 20180171877.
Regarding claim 11, Moniz teaches a turboshaft gas turbine engine (Fig 1) comprising: 
a low pressure assembly (Fig 1) including a low pressure compressor (400) decoupled from a low pressure turbine (128), the low pressure compressor and the low pressure turbine rotating independently from one another (Fig 1); 
a high pressure spool (Fig 1) including a high pressure compressor (122) disposed downstream from the low pressure compressor and in fluid communication therewith to receive pressurized air therefrom (Fig 1), and a high pressure turbine (126) disposed downstream from a combustor (124) and the high pressure compressor (Fig 1), the high pressure turbine drivingly engaged to the high pressure compressor via a high pressure shaft (132), the high pressure turbine disposed upstream from the low pressure turbine and in fluid communication therewith (Fig 1); 
an output shaft (134, 174) drivingly engaged to the low pressure turbine and operable to drivingly engage a rotatable load (200); and 
means (electric motor 300) for driving the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine (Fig 1), said means including an electric motor (300).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 9, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan in view of Gibson 10823078.
Regarding claim 3,  Sheridan teaches all the limitations of the claimed invention as discussed above. Sheridan does not teach the low pressure compressor is driven by the electric motor through a gear system.
However, Gibson teaches an electric motor (202) drivingly engaged to a low pressure compressor (111) of a turboprop/turboshaft engine (Fig 3) through a gear system (Col.7 ll.18-37) or by direct-drive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gear system between the starter and the low pressure compressor of Sheridan as taught by Gibson, because Gibson teaches geared drive is substitutionally equivalent with direct-drive, between a starter and a low pressure compressor of a turboshaft/turboprop engine (Gibson, Col.7 ll.18-37).
Regarding claim 13, Sheridan teaches all the limitations of the claimed invention as discussed above. Sheridan does not teach the means for driving the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine further include the electric motor driving the low pressure compressor through a gear system.
However, Gibson teaches an electric motor (202) drivingly engaged to a low pressure compressor (111) of a turboprop/turboshaft engine (Fig 3) through a gear system (Col.7 ll.18-37) or by direct-drive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gear system between the starter and the low pressure compressor of Sheridan as taught by Gibson, because Gibson teaches geared drive is substitutionally equivalent with direct-drive, between a starter and a low pressure compressor of a turboshaft/turboprop engine (Gibson, Col.7 ll.18-37).
Regarding claims 4 and 14,  Sheridan in view of Gibson teaches all the limitations of the claimed invention as discussed above. Sheridan further teaches a first shaft rotatable connected to the electric motor (“starter shaft (not shown)”; [0016]) and a second shaft (22 with flange 79) rotatable connected to the low pressure compressor ([0018]; Fig 2), the first and second shafts mechanically coupled to enable the electric motor to drive the low pressure compressor. 
Sheridan in view of Gibson as discussed so far, does not teach the gear system is within an accessory gearbox of the gas turbine engine, the gear system including the first shaft with a first gear mounted to a distal end thereof, and the second shaft having a second gear mounted to a distal end thereof, the first gear drivingly engaged with the second gear.
However, Gibson teaches a gear set (Col.7 ll.18-21) in a housing (Figs 1-2) thus forming an accessory gearbox, the gear set mechanically coupling the starter (202) to the low pressure compressor (111), the gear system including the first shaft with a first gear mounted to a distal end thereof, and the second shaft having a second gear mounted to a distal end thereof, the first gear drivingly engaged with the second gear (as is required by the gear set of Gibson; i.e. the “gear set or train”. is, by definition, a series of gears connecting one of the rotating shafts to another of the rotating shafts, which themselves require gears for meshing with each other, or intermediate gears therebetween for driving engagement).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gearbox gear system between the starter and the low pressure compressor of Sheridan in view of Gibson as taught by Gibson, because Gibson teaches geared drive is substitutionally equivalent with direct-drive, between a starter and a low pressure compressor of a turboshaft/turboprop engine (Gibson, Col.7 ll.18-37).
	Regarding claim 5, Sheridan teaches all the limitations of the claimed invention as discussed above. Sheridan does not teach the power source includes a secondary power unit and/or a battery pack.
	However, Gibson teaches an electric motor (202) driving a low pressure compressor (111) using power from a power source (204 and/or 300) which may be a secondary power unit and/or a battery pack (Col.8 ll.4-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a secondary power source or battery for the electric motor of Sheridan as taught by Gibson, in order to provide power to the electric motor as a starter before the engine is running, the secondary power source or battery also being useful for load leveling during transients (Gibson, Col.8 ll.4-34).
Regarding claim 9, Sheridan teaches all the limitations of the claimed invention as discussed above. Sheridan does not teach a first clutch operably connecting the electric motor to the low pressure compressor, the first clutch selectively disengageable under low boost requirements to reduce drag on the gas turbine engine by decoupling the electric motor from the low pressure compressor.
However, Gibson teaches a first clutch operably connecting the electric motor to the low pressure compressor (Col.7 ll.19-21), the first clutch selectively disengageable (Col.7 ll.19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a clutch between the electric motor and low pressure compressor of Sheridan as taught by Gibson, in order to selectively disengage the electric motor from the low pressure compressor when neither starting/motoring nor power generation is desired/required (Gibson, Col.7 ll.18-37).
	Sheridan in view of Gibson does not explicitly teach the clutch being disengagable under low boost requirements to reduce drag on the gas turbine engine.
However, this is a functional limitation expressing a desired result of employing the claimed system in a certain manner. MPEP2114 (I-II) provide that apparatus claims cover what a device is, not what a device does; thus a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In this case, Sheridan in view of Gibson teaches all the claimed structures, and the structures of Sheridan in view of Gibson are capable of being employed in the manner claimed, e.g. by user disengaging clutch under low boost requirements to reduce drag on the gas turbine engine, as desired.
	Regarding claim 15, Sheridan teaches all the limitations of the claimed invention as discussed above. Sheridan does not teach the means for driving the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine further include powering the electric motor via a secondary power unit and/or a battery pack.
However, Gibson teaches an electric motor (202) driving a low pressure compressor (111) using power from a power source (204 and/or 300) which may be a secondary power unit and/or a battery pack (Col.8 ll.4-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a secondary power source or battery for the electric motor of Sheridan as taught by Gibson, in order to provide power to the electric motor as a starter before the engine is running, the secondary power source or battery also being useful for load leveling during transients (Gibson, Col.8 ll.4-34).
	Regarding claim 18, Sheridan teaches all the limitations of the claimed invention as discussed above. Sheridan does not teach means for decoupling the electric motor from the low pressure compressor to reduce drag on the gas turbine engine, said means including disengaging a first clutch operably connecting the electric motor to the low pressure compressor under low boost requirements.
However, Gibson teaches a first clutch operably connecting the electric motor to the low pressure compressor (Col.7 ll.19-21), the first clutch selectively disengageable (Col.7 ll.19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a clutch between the electric motor and low pressure compressor of Sheridan as taught by Gibson, in order to selectively disengage the electric motor from the low pressure compressor when neither starting/motoring nor power generation is desired/required (Gibson, Col.7 ll.18-37).
	Sheridan in view of Gibson does not explicitly teach the clutch being disengagable under low boost requirements to reduce drag on the gas turbine engine.
However, this is a functional limitation expressing a desired result of employing the claimed system in a certain manner. MPEP2114 (I-II) provide that apparatus claims cover what a device is, not what a device does; thus a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In this case, Sheridan in view of Gibson teaches all the claimed structures, and the structures of Sheridan in view of Gibson are capable of being employed in the manner claimed, e.g. by user disengaging clutch under low boost requirements to reduce drag on the gas turbine engine, as desired.

Claims 1, 3, 5, and 8 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of Gibson.
Regarding claim 1, Moniz teaches a turboshaft gas turbine engine (Fig 1) comprising: 
a low pressure turbine (128) drivingly engaged to an output shaft (134, 174) for driving a rotatable load (200); 
a low pressure compressor (400) de-coupled from the low pressure turbine (Fig 1), the low pressure compressor and the low pressure turbine rotating independently from one another (Fig 1); 
a high pressure compressor (122) disposed downstream from the low pressure compressor and in fluid communication therewith to receive pressurized air therefrom (Fig 1); 
a high pressure turbine (126) disposed downstream from the high pressure compressor and drivingly engaged thereto via a high pressure shaft (132), the high pressure turbine disposed upstream from the low pressure turbine and in fluid communication therewith (Fig 1); and 
an electric motor (300) receiving power from a power source that is also the rotatable load (200) and drivingly engaged to the low pressure compressor (Fig 1), the electric motor operable to drive the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine (Fig 1).
	Moniz further teaches the engine (Fig 1) may be a turbofan engine ([0018]).
	Moniz does not teach the power source being separate and different from the rotatable load. 
However, Gibson teaches a turboshaft/turboprop gas turbine engine (Fig 3) comprising: 
a low pressure turbine (128) drivingly engaged to an output shaft (132, 136) for driving a rotatable load (106), which is a propulsor (Fig 1); 
a low pressure compressor (111) de-coupled from the low pressure turbine (Fig 3), the low pressure compressor and the low pressure turbine rotating independently from one another (Fig 3); 
a high pressure compressor (113) disposed downstream from the low pressure compressor and in fluid communication therewith to receive pressurized air therefrom (Fig 3); 
a high pressure turbine (126) disposed downstream from the high pressure compressor and drivingly engaged thereto via a high pressure shaft (130), the high pressure turbine disposed upstream from the low pressure turbine and in fluid communication therewith (Fig 3); and 
an electric motor (202), which is a starter generator, receiving power from a power source (300, 204) separate and different from the propulsor (106) and drivingly engaged to the low pressure compressor (Fig 3), the electric motor operable to drive the low pressure compressor (Fig 3).
	Gibson further teaches the separate power source (204, 300) being advantageous to reduce the weight and cost of having large and heavy on-board power sources (Col.8 l.4- Col.9 l.33). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz to have a propulsor, starter-generator, and power source (in place of the generator and motor), as taught by Gibson, because Moniz taught the desire to implement the gas turbine engine as a turbofan for propulsion (Moniz, [0018]), and because Gibson teaches the new arrangement reducing the weight and cost of having an on-board power system (Gibson, Col.8 l.4 - Col.9 l.33).
Regarding claim 3,  Moniz in view of Gibson teaches all the limitations of the claimed invention as discussed above. Moniz in view of Gibson does not teach the low pressure compressor is driven by the electric motor through a gear system.
However, Gibson teaches an electric motor (202) drivingly engaged to a low pressure compressor (111) of a turboprop/turboshaft engine (Fig 3) through a gear system (Col.7 ll.18-37) or by direct-drive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gear system between the starter and the low pressure compressor of Moniz in view of Gibson, as taught by Gibson, because Gibson teaches geared drive is substitutionally equivalent with direct-drive, between a starter and a low pressure compressor of a turboshaft/turboprop engine (Gibson, Col.7 ll.18-37).
	Regarding claim 5, Moniz in view of Gibson teaches all the limitations of the claimed invention as discussed above. Moniz does not teach the power source includes a secondary power unit and/or a battery pack.
	However, Gibson teaches an electric motor (202) driving a low pressure compressor (111) using power from a power source (204 and/or 300) which may be a secondary power unit and/or a battery pack (Col.8 ll.4-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz in view of Gibson to have the power source(s) as taught by Gibson, because Gibson teaches the power source arrangement reducing the weight and cost of having an on-board power system (Gibson, Col.8 l.4 - Col.9 l.33).
Regarding claim 8, Moniz in view of Gibson teaches all the limitations of the claimed invention as discussed above. Moniz further teaches the gas turbine engine is a reverse flow gas turbine engine (Fig 1).

25.	Claim 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of Gibson; and further in view of Forest 20180171877.
Regarding claim 4,  Moniz in view of Gibson teaches all the limitations of the claimed invention as discussed above. Moniz in view of Gibson as discussed so far, does not teach the gear system is within an accessory gearbox of the gas turbine engine, the gear system including a first shaft rotatably connected to the electric motor with a first gear mounted to a distal end thereof, and a second shaft rotatably connected to the low pressure compressor and having a second gear mounted to a distal end thereof, the first gear drivingly engaged with the second gear.
However, Gibson teaches a gear set (Col.7 ll.18-21) mechanically coupling the starter (202) to the low pressure compressor (111), the gear system including the first shaft with a first gear mounted to a distal end thereof, and the second shaft having a second gear mounted to a distal end thereof, the first gear drivingly engaged with the second gear (as is required by the gear set of Gibson; i.e. the “gear set or train”. is, by definition, a series of gears connecting one of the rotating shafts to another of the rotating shafts, which themselves require gears for meshing with each other, or intermediate gears therebetween for driving engagement).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gearbox gear system between the starter and the low pressure compressor of Moniz in view of Gibson as taught by Gibson, because Gibson teaches geared drive is substitutionally equivalent with direct-drive, between a starter and a low pressure compressor of a turboshaft/turboprop engine (Gibson, Col.7 ll.18-37).
Additionally, Forest teaches a turboshaft/turboprop gas turbine engine (Fig 1), where a gearbox (50) for connecting a second shaft (30) rotatably connected to a low pressure compressor (37, via clutch 34; [0034]) with a first shaft of an electric motor (52B), is an accessory gearbox (Fig 1; [0020]). Forest further teaches clutches (32, 34) for connecting the electric motor with either of a high pressure shaft (40) or the low pressure compressor (on shaft 20), depending on the desired operational state ([0028-29]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz in view of Gibson to use an accessory gearbox between the electric motor and the low pressure compressor (and the high pressure shaft) as in Forest, in order to selectively provide driving engagement between the two shafts and the electric motor depending on the desired operation state of the engine (Forest, [0028-29]).
Regarding claim 9, Moniz in view of Gibson teaches all the limitations of the claimed invention as discussed above. Moniz in view of Gibson as discussed so far, does not teach a first clutch operably connecting the electric motor to the low pressure compressor, the first clutch selectively disengageable under low boost requirements to reduce drag on the gas turbine engine by decoupling the electric motor from the low pressure compressor.
However, Gibson teaches a first clutch operably connecting the electric motor to the low pressure compressor (Col.7 ll.19-21), the first clutch selectively disengageable (Col.7 ll.19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a clutch between the electric motor and low pressure compressor of Moniz in view of Gibson, as taught by Gibson, in order to selectively disengage the electric motor from the low pressure compressor when neither starting/motoring nor power generation is desired/required (Gibson, Col.7 ll.18-37).
	Moniz in view of Gibson does not explicitly teach the clutch being disengagable under low boost requirements to reduce drag on the gas turbine engine.
However, this is a functional limitation expressing a desired result of employing the claimed system in a certain manner. MPEP2114 (I-II) provide that apparatus claims cover what a device is, not what a device does; thus a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In this case, Moniz in view of Gibson teaches all the claimed structures, and the structures of Moniz in view of Gibson are capable of being employed in the manner claimed, e.g. by user disengaging clutch under low boost requirements to reduce drag on the gas turbine engine, as desired.
Additionally, Forest teaches a turboshaft/turboprop gas turbine engine (Fig 1), where a low pressure compressor (37) is disengagably connected with an electric motor (52B) via a first clutch (34; [0034]), wherein the first clutch may be selectively engaged or disengaged by electrical control thereof, as desired by a user ([0030]; thus, the first clutch being disengagable during any condition as desired, including under low boost requirements to reduce drag on the gas turbine engine). Forest further teaches clutches (32, 34) for connecting the electric motor with either of a high pressure shaft (40) or the low pressure compressor (on shaft 20), depending on the desired operational state ([0028-29]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz in view of Gibson to use the first and second clutches as in Forest, in order to selectively provide driving engagement between the two shafts and the electric motor depending on the desired operation state of the engine (Forest, [0028-29]).
Regarding claim 10, Moniz in view of Gibson and Forest teaches all the limitations of the claimed invention as discussed above. Moniz in view of Gibson and Forest as discussed so far, does not teach a second clutch operably connecting the electric motor and the high pressure shaft, wherein the electric motor is operable to, while the second clutch is engaged and the first clutch is disengaged, at least one of start the gas turbine engine via the high pressure shaft or operate as a generator driven by the high pressure shaft.
However, Forest further teaches a second clutch (32) operably connecting the electric motor and the high pressure shaft (40), wherein the electric motor is operable to, while the second clutch is engaged and the first clutch is disengaged, start the gas turbine engine via the high pressure shaft ([0024-25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz in view of Gibson and Forest to use the first and second clutches as in Forest, in order to selectively provide driving engagement between the two shafts and the electric motor depending on the desired operation state of the engine (Forest, [0028-29]).

25.	Claim 13-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of Forest.
Regarding claim 13, Moniz teaches all the limitations of the claimed invention as discussed above. Moniz does not teach the means for driving the low pressure compressor independently from the low pressure turbine, the high pressure compressor and the high pressure turbine further include the electric motor driving the low pressure compressor through a gear system.
However, Forest teaches a turboshaft/turboprop gas turbine engine (Fig 1), where a gearbox (50) connects a low pressure compressor (37, via clutch 34; [0034]) with an electric motor (52B). Forest further teaches clutches (32, 34) for connecting the electric motor with either of a high pressure shaft (40) or the low pressure compressor (on shaft 20), depending on the desired operational state ([0028-29]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz to use a gearbox between the electric motor and the low pressure compressor (and the high pressure shaft) as in Forest, in order to selectively provide driving engagement between the two shafts and the electric motor depending on the desired operation state of the engine (Forest, [0028-29]).
	Regarding claim 14, Moniz in view of Forest teaches all the limitations of the claimed invention as discussed above. Moniz in view of Forest as discussed so far, does not teach the gear system is within an accessory gearbox of the gas turbine engine, the gear system including a first shaft rotatably connected to the electric motor with a first gear mounted to a distal end thereof, and a second shaft rotatably connected to the low pressure compressor having a second gear mounted to a distal end thereof, the first gear drivingly engaged with the second gear.
	However, Forest further teaches the gear system is within an accessory gearbox (50) of the gas turbine engine, the gear system including a first shaft rotatably connected to the electric motor (the electric motor being outputting rotational power requires a shaft for doing so) with a first gear mounted to a distal end thereof (gearing engagement requires gear coupled to the first shaft), and a second shaft (30) rotatably connected to the low pressure compressor (37 via clutch 34; [0034]) having a second gear mounted to a distal end thereof (as required for driving engagement to the shaft with gears), the first gear drivingly engaged with the second gear (via gearbox 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz in view of Forest to use an accessory gearbox between the electric motor and the low pressure compressor (and the high pressure shaft) as in Forest, in order to selectively provide driving engagement between the two shafts and the electric motor depending on the desired operation state of the engine (Forest, [0028-29]).
	Regarding claim 18, Moniz teaches all the limitations of the claimed invention as discussed above. Moniz does not teach means for decoupling the electric motor from the low pressure compressor to reduce drag on the gas turbine engine, said means including disengaging a first clutch operably connecting the electric motor to the low pressure compressor under low boost requirements.
	However, Forest teaches a turboshaft/turboprop gas turbine engine (Fig 1), where a low pressure compressor (37) is disengagably connected with an electric motor (52B) via a first clutch (34; [0034]), wherein the first clutch may be selectively engaged or disengaged by electrical control thereof, as desired by a user ([0030]; thus, the first clutch being disengagable during any condition as desired, including under low boost requirements to reduce drag on the gas turbine engine). Forest further teaches clutches (32, 34) for connecting the electric motor with either of a high pressure shaft (40) or the low pressure compressor (on shaft 20), depending on the desired operational state ([0028-29]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz in view of Gibson to use the first and second clutches as in Forest, in order to selectively provide driving engagement between the two shafts and the electric motor depending on the desired operation state of the engine (Forest, [0028-29]).
Moniz in view of Forest does not explicitly teach the clutch being disengagable under low boost requirements to reduce drag on the gas turbine engine.
However, this is a functional limitation expressing a desired result of employing the claimed system in a certain manner. MPEP2114 (I-II) provide that apparatus claims cover what a device is, not what a device does; thus a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In this case, Moniz in view of Forest teaches all the claimed structures, and the structures of Moniz in view of Forest are capable of being employed in the manner claimed, e.g. by user disengaging clutch under low boost requirements to reduce drag on the gas turbine engine, as desired.
	Regarding claim 19, Moniz in view of Forest teaches all the limitations of the claimed invention as discussed above. Moniz in view of Forest as discussed so far, does not teach means for starting the gas turbine engine via the electric motor and the high pressure shaft, said means including disengaging the first clutch and engaging a second clutch operably connecting the electric motor and the high pressure shaft.
	However, Forest further teaches means for starting the gas turbine engine via the electric motor and the high pressure shaft ([0024-25]), said means including disengaging the first clutch (34) and engaging a second clutch (32) operably connecting the electric motor and the high pressure shaft ([0024-25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz in view of Forest to use the first and second clutches as in Forest, in order to selectively provide driving engagement between the two shafts and the electric motor depending on the desired operation state of the engine (Forest, [0028-29]).
Regarding claim 20, Moniz in view of Forest teaches all the limitations of the claimed invention as discussed above. Moniz in view of Forest as discussed so far, does not teach means for operating the gas turbine engine as a generator via the electric motor and the high pressure shaft, said means including disengaging the first clutch and engaging a second clutch operably connecting the electric motor and the high pressure shaft.
However, Forest further teaches a first clutch engaging/disengaging the electric motor to/from the low pressure compressor and a second clutch engaging/disengaging the electric motor to/from the high pressure shaft, the clutches operable to engage one shaft and disengage from the other at any given time for any given desired effect ([0024-25, 30]), including disengaging the first clutch and engaging a second clutch operably connecting the electric motor and the high pressure shaft ([0024-25]) while operating the electric motor as a generator ([0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Moniz in view of Forest to use the first and second clutches as in Forest, in order to selectively provide driving engagement between the two shafts and the electric motor depending on the desired operation state of the engine (Forest, [0028-29]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741